Denied and Opinion Filed this 22nd day of January, 2014.




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00038-CV

  IN RE MICHAEL ALLYN CONNER AND IESI SOLID WASTE SERVICES, Relator

                  Original Proceeding from the 15th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 04-2044

                             MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Myers
       Before the Court is relators’ petition for writ of mandamus in which they contend that the

trial court clearly abused its discretion in failing to dismiss the proceeding below for want of

prosecution. The facts and issues are well known to the parties, so we need not recount them

herein. Based on the record before us, we conclude relators have not shown they are entitled to

the relief requested.   See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40

(Tex. 1992) (orig. proceeding). Accordingly, we DENY relators’ petition for writ of mandamus.



140038F.P05


                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE